UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6125


SENTELLUS MCDONALD,

                Plaintiff - Appellant,

          v.

RANDLE JONES,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03028-BO)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sentellus McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sentellus    McDonald   seeks     to    appeal    the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under

28 U.S.C. § 1915(e)(2)(B) (2012).                 We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties     are   accorded   30       days    after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November 10, 2014.       The notice of appeal was filed on January

26, 2015. *    Because McDonald failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented


     *
       The notice of appeal is undated. For the purpose of this
appeal, we assume that the date of the postmark on the envelope
containing the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3